Citation Nr: 1639512	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for dry eye syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991 including
service in the Southwest Asia Theater of Operations in support of Operation Desert
Shield/Desert Storm from January to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional
Office (RO).  In May 2014 the Veteran testified in a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing is of record.

The matter was previously remanded by the Board in December 2014 for further development.  At that time, the Board also remanded a claim for service connection for memory loss.  While on remand, in an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted the claim in full when it granted service connection for depression.  The Veteran does not contend otherwise.  Therefore, that claim is no longer on appeal. 


FINDING OF FACT

On July 20, 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing from appeal the issue of entitlement to a compensable rating for dry eye syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a compensable rating for dry eye syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In July 2016, the Veteran submitted a written statement withdrawing from appeal the claim for her dry [eye].  The Board acknowledges that she actually typed "ears" but the Board finds that to be a typographical error given that the claim for the dry eye syndrome was the only appeal pending before the Board.  Moreover, the Veteran explained the basis for her withdrawal, including that she is content with her present combined total rating.  As such, the Board is convinced that the requirements to withdraw the dry eye claim have been met.  As the Veteran has withdrawn her only appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal regarding the issue of entitlement to a compensable rating for dry eye syndrome is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


